DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 19-38 are pending and under consideration for patentability; claims 1-18 were cancelled via a Preliminary Amendment dated 10 September 2019.

Information Disclosure Statement
The Information Disclosure Statement submitted on 06 May 2019 has been acknowledged and considered by the Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 19 and 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,279,101. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a dual lumen cannula comprising a first infusion tube with a plurality of infusion apertures, a second drainage tube with a plurality of drainage apertures, and a tapered portion on the distal end of the first infusion tube, including wherein the tapered portion has a tapered internal portion and a tapered external portion configured to assist in dispensing fluid to the infusion apertures.  Specifically regarding the use of the cannula by inserting it into a patient, positioning it as appropriate, and using the infusion and drainage tubes, the Examiner respectfully submits that such limitations would flow naturally from using the device described by the prior patent.   

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,279,101 in view of Burnett et al. (US 2007/0106247 A1).  Regarding claim 20, although U.S. Patent No. 10,279,101 does not explicitly recite inserting a guidewire into the heart of the patient prior to inserting the cannula, Burnett describes such a step ([0064], claim 67).  As Burnett is also directed towards methods of assisting a heart of a patient using a cannula and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill . 

Claims 19 and 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,782,534. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a dual lumen cannula comprising a first infusion tube with a plurality of infusion apertures, a second drainage tube with a plurality of drainage apertures, and a tapered portion on the distal end of the first infusion tube, including wherein the tapered portion has a tapered internal portion and a tapered external portion configured to assist in dispensing fluid to the infusion apertures.  

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,782,534 in view of Burnett et al. (US 2007/0106247 A1).  Regarding claim 20, although U.S. Patent No. 9,782,534 does not explicitly recite inserting a guidewire into the heart of the patient prior to inserting the cannula, Burnett describes such a step ([0064], claim 67).  As Burnett is also directed towards methods of assisting a heart of a patient using a cannula and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a guidewire, similar to that described by Burnett, when using the cannula recited by the ‘534 patent, as doing so advantageously . 

Allowable Subject Matter
Claims 19-38 would be allowable if the nonstatutory double patenting rejections described above were overcome.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose or suggest a dual lumen cannula comprising an infusion tube with infusion apertures, a drainage tube with drainage apertures, and a tapered distal portion substantially as recited in the pending claims.  Due to the specific tapering of the internal and external portions in such a manner that the internal portion assists in dispersing fluid to the infusion apertures, along with the specific configuration of the infusion and drainage apertures, the Examiner submits that the skilled artisan would not arrive at the claimed design without knowledge gleaned only from the Applicant’s disclosure.

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792